Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 6/19/2019.
Claims 1-29 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed provisional application 62744606 filed on 10/11/2018 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2022, 3/16/2022, 6/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities:  
Claims 1 and 16 recite “OA” without a definition. For the purposes of examination and compact prosecution, the claim limitation will be interpreted to mean optoacoustic.
Claim 19 recites “LOM” without a definition in the claim or claims from which it depends from. For the purposes of examination and compact prosecution, the claim limitation will be interpreted to mean likelihood of malignancy.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9, 11-14, 16-17, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 9, and 16-17 recite “in connection with” which is broad and unclear. Examiner suggests amending to “associated with” where applicable.
Claim 14 recites the limitation "the extreme gradient boosting algorithm".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-13, 25-27 recites the limitation "the PML".  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stavros et al (US 20140301619 A1 thereafter "Stavros").
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 1, Stavros discloses a method for performing optoacoustic classification prediction, comprising: utilizing one or more processors in connection with, [Computer instructions are stored and executed on a processor [See ¶-29]]
receiving OA feature scores in connection with OA images collected from a patient examination for a volume of interest, the volume of interest including a lesion; [The system generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38]]
applying the OA feature scores to a classification model to obtain a predictive result indicative of a trait of the lesion; and [A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (trait of the lesion) [See ¶-79]]
outputting the predictive result [The user is presented with determined grades (predictive result) [See ¶-113]].
As to claim 2, Stavros discloses the method of claim 1, further comprising receiving non-OA feature scores in connection with non-OA images collected from the patient examination for the volume of interest, … [Other features may be graded including oxygenation, amount of blood, vascularity (non-OA feature scores) [See ¶-80-91]. A skilled artisan would understand that imaging may be used to collect a portion of the feature information described].
Stavros does not explicitly teach "applying the non-OA feature scores, in combination with the OA feature scores, to the classification model to obtain the predictive result.”
However, it would have been obvious to include the non-OA features in the Jonckheere-Terpstra test to determine the cancer grade.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' Jonckheere-Terpstra test to incorporate the non-OA features.
Motivation to do so would be to increase the features used to determine cancer and thus increase accuracy.
[Examiner's note: The limitation "one or more of the following ultrasound features: " denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "US Capsular or Boundary Zone, 5) US Peripheral Zone" teaches the entire limitation]
As to claim 3, Stavros discloses the method of claim 1, wherein the non-OA feature score relates to one or more of the following ultrasound features: … 4) US Capsular or Boundary Zone, 5) US Peripheral Zone, … [Stavros, Capsular boundary zone (US Capsular or Boundary Zone) grading is performed [See ¶-119]. Peripheral zones (US Peripheral Zone) are graded [See ¶-120, 80, 92]].
[Examiner's note: The limitation "and/or" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "i) indicative of a likelihood that the lesion is in a malignant class or benign class, … and/or iii) a likelihood of malignancy (LOM) designator that the lesion is in the malignant class or benign class" teaches the entire limitation]
As to claim 4, Stavros discloses the method of claim 1, wherein the predictive result is i) indicative of a likelihood that the lesion is in a malignant class or benign class, [Stavros, A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (“likelihood that the lesion is in a malignant class”) [See ¶-79]]
… and/or iii) a likelihood of malignancy (LOM) designator that the lesion is in the malignant class or benign class [Stavros, A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (likelihood of malignancy (LOM)) [See ¶-79]].
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 16, Stavros discloses a system for performing optoacoustic classification prediction, comprising: memory configured to store program instructions; one or more processors that, when executing the program instructions, are configured to: [Computer instructions are stored and executed on a processor [See ¶-29]]
receive OA feature scores in connection with OA images collected from a patient examination for a volume of interest, the volume of interest including a lesion; [The system generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38]]
apply the OA feature scores to a classification model to obtain a predictive result indicative of a likelihood that the lesion is in a malignant class…; and [A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (“likelihood that the lesion is in a malignant class”) [See ¶-79]]
output the predictive result [The user is presented with determined grades (predictive result) [See ¶-113]].
As to claim 17, Stavros discloses the system of claim 16, wherein the one or more processors are further configured to receive non-OA feature scores in connection with non-OA images collected from the patient examination for the volume of interest, … [Other features may be graded including oxygenation, amount of blood, vascularity (non-OA feature scores) [See ¶-80-91]. A skilled artisan would understand that imaging may be used to collect a portion of the feature information described].
Stavros does not explicitly teach "apply the non-OA feature scores, in combination with the OA feature scores, to the classification model to obtain the predictive result".
However, it would have been obvious to include the non-OA features in the Jonckheere-Terpstra test to determine the cancer grade.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' Jonckheere-Terpstra test to incorporate the non-OA features.
Motivation to do so would be to increase the features used to determine cancer and thus increase accuracy.
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 18, Stavros discloses the system of claim 16, wherein the predictive result comprises a likelihood of malignancy (LOM) designator that the lesion is in the malignant class … [A cancer grade is determined ("likelihood of malignancy (LOM) designator that the lesion is in the malignant class") [See ¶-79]].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Haick et al (WO 2011148371 A1 thereafter "Haick").
As to claim 5, Stavros does not disclose "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
On the other hand, Haick does teach "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
Haick discloses that an ANOVA (model) produces a peritoneal cancer index (PCI) mean and 95% confidence interval boxes (mean confidence interval) as shown in Fig 9A [See Pg 51, Ln 5-14]. A skilled artisan would understand that the results include the minimum mean and maximum mean of the confidence interval (confidence interval range). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Haick's peritoneal cancer index (PCI) mean.
Motivation to do so would be to provide a significant separation between healthy subjects and subjects having breast cancer [See Pg. 51, Ln 14-17].
As to claim 19, Stavros does not disclose "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
On the other hand, Haick does teach "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
Haick discloses that an ANOVA (model) produces a peritoneal cancer index (PCI) mean and 95% confidence interval boxes (mean confidence interval) as shown in Fig 9A [See Pg 51, Ln 5-14]. A skilled artisan would understand that the results include the minimum mean and maximum mean of the confidence interval (confidence interval range). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Haick's peritoneal cancer index (PCI) mean.
Motivation to do so would be to provide a significant separation between healthy subjects and subjects having breast cancer [See Pg. 51, Ln 14-17].
Claims 6-8, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Lehman et al (WO 2019027667 A1 thereafter "Lehman").
As to claim 6, Stavros does not disclose "wherein the applying operation comprises applying the OA feature scores to an ensemble of classification models, at least a portion of the classification models outputting a corresponding predictive result, the method further comprising combining the predictive results to form a composite predictive result indicative of the likelihood that the lesion is in the malignant class."
On the other hand, Lehman does teach “wherein the applying operation comprises applying the OA feature scores to an ensemble of classification models, at least a portion of the classification models outputting a corresponding predictive result, the method further comprising combining the predictive results to form a composite predictive result indicative of the likelihood that the lesion is in the malignant class."
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The machine learning model may be ensemble learning [See ¶-28].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28].
As to claim 7, Stavros does not disclose "wherein the classification models represent decision trees that comprise decision points, branches and lesion traits, the applying operation comprising testing the OA feature scores at the decision points and branching through the decision trees based on the testing until reaching one of the lesion traits."
On the other hand, Lehman does teach "wherein the classification models represent decision trees that comprise decision points, branches and lesion traits, the applying operation comprising testing the OA feature scores at the decision points and branching through the decision trees based on the testing until reaching one of the lesion traits."
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score which is the likelihood that the HRL will upgrade to cancer (lesion traits) [See ¶-24]. The machine learning model may be a decision tree [See ¶-28]. 
The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28].
As to claim 8, Stavros does not disclose "wherein the classification model was built utilizing a predictive machine learning classifier and a labeled data set that includes OA feature scores and malignant or benign labels for lesion in the data set."
On the other hand, Lehman does teach "wherein the classification model was built utilizing a predictive machine learning classifier and a labeled data set that includes OA feature scores and malignant or benign labels for lesion in the data set."
Lehman discloses that the machine learning classifier (classification model) is trained using a training set with known surgical outcomes [See ¶-28-29]. The training set includes whether the biopsy includes or does not include malignant cells (malignant or benign labels) [See ¶-29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28].
As to claim 20, Stavros does not disclose "wherein the one or more processors are further configured to apply the OA feature scores to an ensemble of classification models, at least a portion of the classification models outputting a corresponding predictive result, the processors further configured to combine the predictive results to form a composite predictive result indicative of the likelihood that the lesion is in the malignant class."
On the other hand, Lehman does teach "wherein the one or more processors are further configured to apply the OA feature scores to an ensemble of classification models, at least a portion of the classification models outputting a corresponding predictive result, the processors further configured to combine the predictive results to form a composite predictive result indicative of the likelihood that the lesion is in the malignant class."
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The machine learning model may be ensemble learning [See ¶-28].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28].
As to claim 21, Stavros does not disclose "wherein the classification models represent decision trees that comprise decision points, branches and lesion traits, the applying operation comprising testing the OA feature scores at the decision points and branching through the decision trees based on the testing until reaching one of the lesion traits."
On the other hand, Lehman does teach "wherein the classification models represent decision trees that comprise decision points, branches and lesion traits, the applying operation comprising testing the OA feature scores at the decision points and branching through the decision trees based on the testing until reaching one of the lesion traits."
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score which is the likelihood that the HRL will upgrade to cancer (lesion traits) [See ¶-24]. The machine learning model may be a decision tree [See ¶-28]. 
The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28].
As to claim 22, Stavros does not disclose "wherein the classification model was built utilizing a predictive machine learning classifier and a labeled data set that includes OA feature scores and malignant or benign labels for lesion in the data set."
On the other hand, Lehman does teach "wherein the classification model was built utilizing a predictive machine learning classifier and a labeled data set that includes OA feature scores and malignant or benign labels for lesion in the data set."
Lehman discloses that the machine learning classifier (classification model) is trained using a training set with known surgical outcomes [See ¶-28-29]. The training set includes whether the biopsy includes or does not include malignant cells (malignant or benign labels) [See ¶-29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28].
Claims 9-12 15, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Stavros et al (US 20140301619 A1 thereafter "Stavros").
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 9, Lehman discloses a method for building a classification model in connection with optoacoustic (OA) classification prediction, comprising: utilizing one or more processors in connection with, [The HIS 710 includes memory and a processor that performs instructions [See ¶-44, 54]]
receiving a labeled data set for multiple patients, [The training dataset is from a plurality of patients [See ¶-29]]
the labeled data set including … feature … for lesions in … images of volumes of interest from examinations for the multiple patients, the labeled data set including class designators indicating a trait of the lesion; and [The machine learning classifier (classification model) is trained using a training set with known surgical outcomes (labeled data set) [See ¶-28-29]. The training set includes whether the biopsy includes or does not include malignant cells (trait of the lesion) [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]. Extracted features of the images are included in the dataset [See ¶-30]]
utilizing a predictive machine learning (PML) classifier to build an ensemble of classification models based on the labeled data set, wherein each of the classification models include predictive results indicative of the trait of the lesion [The image features are used in a machine learning model to determine the high risk lesion risk score (predictive results) which is the likelihood that the HRL will upgrade to cancer (trait of the lesion) [See ¶-24]. The machine learning model may be ensemble learning (ensemble of classification models) [See ¶-28]].
However, Lehman does not teach "opto acoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
On the other hand, Stavros does teach "opto acoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
Stavros discloses a system that generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system to incorporate the teachings of Stavros' optoacoustic images and feature scores.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stavros' optoacoustic images and feature scores would have predictably resulted in increasing the accuracy of the predicted cancer risk score.
As to claim 10, Lehman, and Stavros disclose the method of claim 9, wherein the labeled data set includes a combination of i) the OA feature scores for OA images  [Stavros, feature scores (OA feature scores) using the optoacoustic images are generated [See ¶-73-79]]
 from examinations of the multiple patients [Lehman, The training dataset is from a plurality of patients [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]]
ii) the class designator that has been determined and recorded with the OA feature scores, and [Lehman, The training set includes whether the biopsy includes or does not include malignant cells (class designator) [See ¶-29]]
iii) non-OA feature scores for non-OA images from examinations of the multiple patient [Lehman, Mammographic images and histopathology slides (respectively images of volumes of interest) are included in the training set [See ¶-18, 51]. Extracted features (non-OA feature scores) of the images are included in the training dataset [See ¶-30]]. 
[Examiner's note: The limitation "one or more of classification and regression trees (CART), C4.5 decision trees, K nearest-neighbor, Support Vector Machines (SVM), and Naive Bayes classifiers" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "one or more of … C4.5 decision trees, … Support Vector Machines (SVM)" teaches the entire limitation]
As to claim 11, Lehman and Stavros disclose the method of claim 9, wherein the PML classifier includes one or more of … Support Vector Machines (SVM), … [Lehman, the machine learning algorithm may be support vector machines [See ¶-28]].
Lehman does not explicitly teach "C4.5 decision trees".
However, Lehman discloses that the machine learning algorithm may be a decision tree [See ¶-28]. It would have been obvious to utilize a C4.5 decision tree.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's decision tree to incorporate a C4.5 decision tree.
Motivation to do so would be to provide a decision tree that works with discrete and continuous data and can handle incomplete data.
As to claim 12, Lehman and Stavros disclose the method of claim 9, wherein the PML classifier utilizes a random forest algorithm to form an ensemble of decision trees corresponding to the classification models [Lehman, the machine learning model may be a random-forest classifier (random forest algorithm) the generates an ensemble of decision trees [See ¶-28, 37]].
As to claim 15, Lehman and Stavros disclose the method of claim 9, wherein the classification models represent decision trees that comprise decision points, branches and lesion traits [Lehman, The machine learning model may be a decision tree [See ¶-28]. The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does].
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 23, Lehman discloses a system for building a classification model in connection with … classification prediction, the system comprising: memory configured to store program instructions; one or more processors that, when executing the program instructions, or configured to: [The HIS 710 includes memory and a processor that performs instructions [See ¶-44, 54]]
receive a labeled data set for multiple patients, [The training dataset is from a plurality of patients [See ¶-29]]
the labeled data set including … feature … for lesions in … images of volumes of interest from examinations for the multiple patients, the labeled data set including class designators indicating whether the lesions are in a benign class or malignant class; and [The machine learning classifier (classification model ) is trained using a training set with known surgical outcomes (labeled data set) [See ¶-28-29]. The training set includes whether the biopsy includes or does not include malignant cells (malignant or benign labels) [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]. Extracted features of the images are included in the dataset [See ¶-30]]
utilize a predictive machine learning (PML) classifier to build an ensemble of classification models based on the labeled data set, wherein each of the classification models include predictive results indicative of a likelihood that a lesion is in a malignant class … [The image features are used in a machine learning model to determine the high risk lesion risk score (predictive results) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The machine learning model may be ensemble learning (ensemble of classification models) [See ¶-28]].
However, Lehman does not teach "Opto acoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
On the other hand, Stavros does teach "Opto acoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
Stavros discloses a system that generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system to incorporate the teachings of Stavros' optoacoustic images and feature scores.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stavros' optoacoustic images and feature scores would have predictably resulted in increasing the accuracy of the predicted cancer risk score.
As to claim 24, Lehman, and Stavros disclose the system of claim 23, wherein the labeled data set includes a combination of i) the OA feature scores for OA images  [Stavros, feature scores (OA feature scores) using the optoacoustic images are generated [See ¶-73-79]]
 from examinations of the multiple patients [Lehman, The training dataset is from a plurality of patients [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]]
ii) the class designator that has been determined and recorded with the OA feature scores, and [Lehman, The training set includes whether the biopsy includes or does not include malignant cells (class designator) [See ¶-29]]
iii) non-OA feature scores for non-OA images from examinations of the multiple patient [Lehman, Mammographic images and histopathology slides (respectively images of volumes of interest) are included in the training set [See ¶-18, 51]. Extracted features (non-OA feature scores) of the images are included in the training dataset [See ¶-30]]. 
[Examiner's note: The limitation "one or more of classification and regression trees (CART), C4.5 decision trees, K nearest-neighbor, Support Vector Machines (SVM), and Naive Bayes classifiers" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "one or more of … C4.5 decision trees, … Support Vector Machines (SVM)" teaches the entire limitation]
As to claim 25, Lehman and Stavros disclose the system of claim 23, wherein the PML classifier includes one or more of … Support Vector Machines (SVM), … [Lehman, the machine learning algorithm may be support vector machines [See ¶-28]].
Lehman does not explicitly teach "C4.5 decision trees".
However, Lehman discloses that the machine learning algorithm may be a decision tree [See ¶-28]. It would have been obvious to utilize a C4.5 decision tree.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's decision tree to incorporate a C4.5 decision tree.
Motivation to do so would be to provide a decision tree that works with discrete and continuous data and can handle incomplete data.
As to claim 26, Lehman and Stavros disclose the system of claim 23, wherein the PML classifier utilizes a random forest algorithm to form an ensemble of decision trees corresponding to the classification models [Lehman, the machine learning model may be a random-forest classifier (random forest algorithm) the generates an ensemble of decision trees [See ¶-28, 37]].
As to claim 29, Lehman and Stavros disclose the system of claim 23, wherein the classification models represent decision trees that comprise decision points, branches and lesion traits [Lehman, The machine learning model may be a decision tree [See ¶-28]. The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does].
Claims 13,and  27 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Song et al (US 20190050982 A1 thereafter "Song").
As to claim 13, Lehman and Stavros do not disclose "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
On the other hand, Song does teach "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
Song discloses that an XGBoost classifier (extreme gradient boosting algorithm) is utilized to classify images as malignant [See ¶-30, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, and Stavros' optoacoustic images and feature scores to incorporate the teachings of Song's XGBoost classifier.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Song's XGBoost classifier would have predictably resulted in reducing overfitting of the model.
As to claim 27, Lehman and Stavros do not disclose "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
On the other hand, Song does teach "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
Song discloses that an XGBoost classifier (extreme gradient boosting algorithm) is utilized to classify images as malignant [See ¶-30, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, and Stavros' optoacoustic images and feature scores to incorporate the teachings of Song's XGBoost classifier.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Song's XGBoost classifier would have predictably resulted in reducing overfitting of the model.
Claims 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Wang et al (CN 108551167 A thereafter "Wang").
As to claim 14, Lehman and Stavros do not disclose "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
On the other hand, Wang does teach "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
Wang discloses that a CART (classification and regression trees) function is added to an XGBoost algorithm [See Pg. 5, ¶-7].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, and Stavros' optoacoustic images and feature scores to incorporate the teachings of Wang's CART decision tree.
Motivation to do so would be to further reduce the loss function, as taught by Wang [See Pg. 5, ¶-7].
As to claim 28, Lehman and Stavros do not disclose "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
On the other hand, Wang does teach "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
Wang discloses that a CART (classification and regression trees) function is added to an XGBoost algorithm [See Pg. 5, ¶-7].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, and Stavros' optoacoustic images and feature scores to incorporate the teachings of Wang's CART decision tree.
Motivation to do so would be to further reduce the loss function, as taught by Wang [See Pg. 5, ¶-7].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173